 

UNITED STATES DISTRICT COURT ~]
EASTERN DISTRICT OF WISCONSIN HAR 1 209 |

i

 

 

UNITED STATES OF AMERICA, ee

Plaintiff,

Vv. Case No. 18-CR-191
[18 U.S.C. §§ 2252A(a)(5)(B)]
SEAN R. EVANSEN,
Green Bay Division
Defendant.

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:

1. Onor about September 13, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

SEAN R. EVAN SEN

knowingly possessed matter that contained images of child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of
12 years, and which had been mailed, shipped, and transported using a means and facility of
interstate and foreign commerce, and that was produced using materials that had been mailed,
shipped, and transported by a means of interstate and foreign commerce, including by computer.

2. The child pornography possessed by the defendant included files identified by the

following partial file names:

 

Partial File Name Description

 

68.jpg A digital image depicting a naked pre-pubescent
female seated atop a wooden table with her legs
spread apart exposing her genitals to the
recording device.

 

 

 

 

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 1of2 Document 15

 
 

Partial File Name Description

img.272-1 jpg A digital image depicting what appears to be a
naked teenage female performing fellatio on a
naked pre-pubescent boy.

 

 

 

 

 

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B).

fle Vt hl Eo. K

Va + MATTHEW D. KRUEGER
United States Attorney

Date

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 2of2 Document 15
